Citation Nr: 0601164	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  98-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent 
epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to November 1989.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1999 rating decision by the Winston-Salem Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for recurrent epididymitis, rated 
noncompensable.  In June 2000, the RO increased the rating 
for recurrent epididymitis to 10 percent.  In view of AB v. 
Brown, 6 Vet. App. 35 (1993), the claim remains in 
controversy, as less than the maximum available benefit was 
awarded.  This case was previously before the Board in 
September 2000, when it was remanded to the RO for additional 
development.  In October 2002, the veteran appeared at a 
Travel Board hearing before the undersigned.  The case was 
then again before the Board in May 2003 and in June 2004, 
when it was again remanded for additional development.  


FINDINGS OF FACT

Throughout the appellate period, the veteran's recurrent 
epididymitis has been manifested by complaints of chronic, 
bilateral pain and swelling of the scrotum and epididymides; 
there is no associated renal or voiding dysfunction; and the 
disability is not shown to have required drainage/frequent 
hospitalization, and/or continuous intensive management.  


CONCLUSION OF LAW

A rating in excess of 10 percent for recurrent epididymitis 
is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.115a, 4.115b, Diagnostic Code (Code) 7525 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA's notice requirements are met.  The 
veteran was properly (see VAOPGCPREC 8-2003 (December 2003)) 
provided content complying notice (and update) on the 
downstream issue of an increased initial rating by a 
September 2001 supplemental statement of the case (SSOC), by 
correspondence from the RO in August 2003, by a January 2004 
SSOC, and by additional correspondence from the RO in July 
2004.  The September 2001 and January 2004 SSOCs provided the 
text of the regulation implementing the VCAA.  Notably, the 
July 2004 correspondence (at p. 2) advised the veteran to 
send to VA any evidence or information in his possession that 
pertains to his claim.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  In 
September 2000, May 2003, and June 2004, the Board remanded 
the case for additional development, to include VA 
examinations.  The development was completed; and the case 
was reviewed de novo.  Evidentiary development is complete to 
the extent possible; VA's duties to notify and assist are 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  Mayfield, supra; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

As noted, the RO granted service connection for recurring 
epididymitis in December 1999.  Service medical records 
reveal that the veteran was treated for acute epididymitis 
during service in May 1987, and postservice evidence revealed 
treatment for recurrent epididymitis since his separation 
from service.  [Notably, in June 2000, the RO awarded the 
veteran special monthly compensation (SMC) for loss of use of 
a creative organ, as he has azoospermia that is conceded to 
be the result of the service-connected recurrent 
epididymitis.]  

On VA examination in December 1998, the veteran reported that 
he suffered episodes of epididymitis twice monthly.  He 
complained of occasional swelling and fever, and of recurrent 
pain with sexual activity.  He denied any voiding 
dysfunction, and denied having surgery for the condition.  He 
reported that the last episode of epididymitis occurred two 
weeks earlier, and he responded well to an oral course of 
Floxin prescribed by a private physician.  Examination 
revealed normal external genitalia.  The left scrotum and 
testicle appeared normal, and the right testicle appeared 
slightly enlarged.  There was some thickening in the right 
epididymis, and the area was extremely sensitive.  There was 
no evidence of other lesions.  The prostate gland was benign.  
The diagnosis was chronic, recurrent right epididymal 
orchitis, with history of recurrent left epididymal orchitis.  

A January 1999 ultrasound showed that the left testicle had 
an abnormal echo pattern diffusely, but was smaller than the 
right testicle.  The head of the right epididymis was 
enlarged.  There were no definite fluid collections to 
indicate any acute process.  VA outpatient records in 
February and March 1999 indicate that contemporaneous semen 
analysis showed azoospermia, and the examiner reported 
"chronic symptomatology."  A treatment plan included 
"medical therapy for epididymitis."  

On VA examination in October 2000, the veteran reported that 
each recurrence of epididymitis resulted in pain, tenderness, 
and swelling of the scrotum, bilaterally.  The examiner 
reported that review of VA clinical records showed some 
hematuria, without dysuria and/or other symptoms such as 
fever or chills.  The veteran denied a history of 
prostatitis.  Examination revealed that the veteran was 
afebrile, and both testicles appeared normal.  Neither 
testicle was tender, and both were normal in size, with the 
right testicle larger than the left.  There was tenderness in 
both epididymides, otherwise there were no abnormalities of 
the scrotum.  The diagnosis was recurrent epididymitis.  The 
examiner specifically noted that the medical evidence of 
record contained no findings to suggest that the veteran 
suffered any kind of renal impairment from the recurrent 
epididymitis.  

A March 2001 ultrasound of the abdomen and pelvis showed no 
evidence of nephrolithiasis or nephrocalcinosis.  There was 
no evidence of renal mass.  The central collecting system was 
nondilated bilaterally, and without obvious filling defects.  
There were no calcifications along the course of either 
ureter.  No bladder abnormality was seen; no pelvic mass or 
adenopathy was appreciated; and no retroperitoneal adenopathy 
was detected.  The impression was normal appearing kidneys.  
It was noted that the etiology of the veteran's hematuria was 
not apparent.  

In a July 2001 letter, a private physician reported that he 
had treated the veteran for recurring testicular pain on 
several occasions since September 2000.  It was reported that 
the veteran had periodic episodes of rather significant 
testicular pain on both sides, often at the same time.  It 
was noted that other physicians had treated the epididymitis 
via antibiotics on several occasions over the years, and the 
symptoms usually seemed to resolve over several days.  
Physical examinations had been within normal limits on 
several occasions.  They revealed that the testicles were 
normal and without masses, and that there were no hernias, 
hydroceles, varicose veins, or other abnormalities of the 
scrotum.  Prostate examinations were totally benign.  In the 
spring of 2001 there was a brief episode of blood at the end 
of voiding after straining and being physically active.  The 
physician opined that the epididymitis and associated pain 
appeared related to muscular spasm which caused the testicles 
to be drawn up in the inguinal region.  It was reported that 
the "best treatment" was rest and anti-inflammatory 
medications, and "[g]iven the pattern over the past twelve 
years, it is most likely a chronic problem which will require 
ongoing care over time."  

In a December 2002 letter, the same private physician 
reported:

[The veteran's] chronic testicular 
pain/chronic epididymitis . . . has been 
a continuous problem for him with bouts 
of pain that are fairly severe and 
debilitating requiring the use of 
steroids and anti-inflammatories from 
time to time.  In the past, it has been 
felt that this was a recurring infection, 
but presently and over time looking back, 
I don't feel that this has been a problem 
with acute epididymitis.  [The veteran] 
may have chronic testicular pain/chronic 
epididymitis from a prior insult long ago 
be it a bout of epididymitis or other 
possibilities which we entertained in the 
past or injury from his rather numerous 
parachute jumps while in the Army.  

At the October 2002 hearing, the veteran testified that he 
experienced scrotal/testicular swelling approximately three 
times monthly.  He stated that a private physician had been 
treating him for epididymitis, and had prescribed antibiotic 
and anti-inflammatory medication.  

On VA examination in December 2003, the veteran complained 
that his testes swell "all the time."  The swelling 
apparently "waxes and wanes," and the examiner expressly 
noted that "there is no swelling on either side at the time 
of this examination."  The veteran stated that he misses 
work approximately three to four days monthly due to 
testicular pain.  Examination revealed no thickening of the 
epididymis on either side.  No swelling was apparent, 
although there was a "possibility" of slight swelling in 
the scrotum, bilaterally.  The swelling, however, was "very 
slight," suggesting that the veteran might have a 
communicating hydrocele that would account for the 
intermittent swelling.  Examination of the testicles and the 
vas did not reveal any other abnormality, and digital rectal 
examination was normal.  The examiner reported that he was 
unable to diagnose epididymitis as there was no evidence of 
any active infection.  The diagnosis was intermittent 
bilateral testicular pain, with claimed intermittent 
swelling.  The examiner expressly reported that there was 
"[n]o swelling at this examination.  No objective evidence 
of abnormalities identified at the time of the examination."  

In a February 2003 medical report addressed to the veteran's 
employer, a private physician (whose July 2001 and December 
2002 letters are summarized above) reported that the veteran 
has debilitating pain one to three times monthly, of three to 
four days duration, requiring periodic medical treatment.  
The physician responded "yes" when asked if the veteran 
would be able to perform the functions of his employment.  

VA outpatient records from January 2001 to August 2004 reveal 
continued treatment the veteran received for scrotal pain.  
In January 2001 the veteran reported that his epididymitis 
put "tremendous pressure" on his marriage and made him 
"deeply depressed."  He complained that his sexual 
performance was affected by the condition in that sudden 
sharp pain, or worrying about the possibility of pain, 
significantly impeded his sexual performance.  The veteran 
reported that Motrin was somewhat successful in alleviating 
the pain.  July 2002 outpatient records show complaints of 
scrotal swelling and pain, and lower abdominal pain.  
Clinical evaluation that month revealed no inguinal mass, 
testicular mass or inflammation, or testicular tenderness.  
The diagnosis was possible epididymitis.  A May 2003 clinical 
record shows complaints of dull scrotal tenderness.  The 
report notes that VA outpatient treatment included 
prescriptions of Vicodin and Septra (VA outpatient records 
also show that Vicodin had been prescribed for pain related 
to a shoulder disorder).  There were no complaints or 
clinical signs of fever, dysuria, hematuria, or other voiding 
symptoms.  Clinical evaluation was again negative for any 
inguinal mass, testicular mass or inflammation, or testicular 
tenderness.  The scrotum was neither tender nor enlarged, and 
there was no urethral discharge.  Epididymitis was 
diagnosed,, and Doxycycline and Vicodin were prescribed.  On 
follow-up evaluation in October 2003, the epididymitis was 
asymptomatic, but recent acute episodes were noted "for 
which the Vicodin is palliative."  Evaluation revealed that 
the epididymitis was "less today bilat[erally]," and the 
diagnosis was epididymitis, resolving following treatment.  

On VA examination in March 2005, the veteran reported that he 
voids normally, and he has occasional nocturia time 1.  He 
does not have any hesitancy, problem with his stream, or 
dysuria.  He stated that he has not been hospitalized for 
epididymitis since 2001.  He reported that he treats himself 
with ice bags when he experiences swelling of the scrotum.  
He complained of approximately three to four times monthly 
"flare-ups," when the entire scrotum swelled.  Bactrim and 
Gatifloxicin were prescribed to treat his epididymitis, and 
he was also treated with Vicodin.  He stated that he takes 
Vicodin approximately three times weekly when there is an 
increase in scrotal pain.  He worked full-time for the postal 
service, and he reported that he lost 60 days in the past 
year because of problems related to the epididymitis.  He 
reportedly saw VA physicians every three to six months.  He 
was also treated by a private physician, as required, 
sometimes as frequently as once a month on exacerbation of 
scrotal pain.  The examiner reported that a review of the VA 
outpatient records indicated that each time the veteran was 
seen at a VA clinic, there was no evidence of testicular or 
scrotal swelling, and there was minimal enlargement and 
tenderness of the epididymides.  Examination revealed that 
there was no urethral discharge.  The scrotum appeared 
normal.  Although the veteran stated that both testes were 
slightly tender, the examiner reported that they were 
relatively soft with no significant tenderness.  The 
epididymides were not specifically enlarged, although the 
veteran complained that they were very tender.  The diagnosis 
was chronic epididymitis with recurrent flare-ups and 
residuals.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service-connected recurrent epididymitis is 
rated under 38 C.F.R. § 4.115b, Code 7525 (for chronic 
epididymo-orchitis), as urinary tract infection which, in 
turn, is rated under 38 C.F.R. § 4.115a, which provides for 
rating as renal dysfunction where there is poor renal 
function, and a 30 percent rating where there is recurrent 
symptomatic infection requiring drainage and/or frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  A 10 percent 
rating is warranted when there is long-term drug therapy, one 
to two hospitalizations per year and/or requiring 
intermittent intensive management.  

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings," but has 
assigned the current 10 percent rating for the entire appeal 
period.  The Board finds that the signs and symptoms of the 
veteran's service-connected recurring epididymitis have never 
during the appellate period exceeded those in the schedular 
criteria for a 10 percent rating under Code 7525.  Hence, 
"staged ratings" are not for consideration.  

The essence of the veteran's complaints is that the symptoms 
of his recurrent epididymitis are pain and swelling, and the 
degree of severity of such symptoms warrants an increased 
rating.  His statements (including his testimony) describing 
the symptoms of his recurrent epididymitis are competent 
evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, for rating purposes, his statements and 
contentions must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.  

The evidence reflects that there is no associated impairment 
of function (e.g., renal function, voiding, etc.), so ratings 
that consider impairment of function do not apply.  The 
disability has not required drainage, frequent 
hospitalization, and/or continuous intensive management.  The 
most recent medical evidence (March 2005 VA examination) 
establishes that his outpatient treatment has included some 
drug therapy, including Bactrim, Gatifloxicin, and Vicodin.  
Even if this were to be considered "long term" drug 
therapy, such would warrant no more than the 10 percent 
rating currently assigned.  Consequently the schedular 
requirements for a 30 percent rating are not met.  

The veteran reports that symptoms of his recurrent 
epididymitis disability primarily include chronic swelling 
and pain, with an increase in pain after increased 
activities, sometimes during and after sexual intercourse.  
Impairment of sexual function is not a factor among the 
criteria for rating the disability at issue.  [As was noted, 
loss of use of a creative organ is recognized as service-
connected, and the veteran has been awarded SMC for such 
impairment.  That rating is not at issue herein.]  Pain is 
compensated when it impairs function.  See 38 C.F.R. §§ 4.1, 
4.10, 4.40.  On March 2005 VA examination the veteran 
reported that he lost 60 days of work in the prior year due 
to epididymitis.  However, his identified treatment records, 
which have been secured, do not reflect that he was advised 
to stay home from work for any extended periods of time due 
to the epididymitis (so as to suggest referral for 
extraschedular consideration).  The only competent (medical) 
evidence of record specifically regarding the effect the 
epididymitis has on the veteran's ability to function in his 
employment is in a February 2003 report from the veteran's 
private physician to his employer indicating that the veteran 
would be able to perform the duties of his employment.  

Based on the foregoing, the Board finds that the disability 
picture objectively presented provides no basis for assigning 
a rating in excess of 10 percent throughout the pendency of 
this claim under any applicable criteria.  The preponderance 
of the evidence is against the claim, and it must be denied.  


ORDER

A rating in excess of 10 percent for recurrent epididymitis 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


